Citation Nr: 0406463	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1951 to December 
1954.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified in support of 
his claims at a hearing held before the undersigned in 
Washington, D.C, in November 2003. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and endeavored to obtain and 
fully develop all other evidence necessary for the claims' 
equitable dispositions. 

2.  The veteran's hearing loss is not related to his period 
of active service and did not manifest within a year of his 
discharge from active service. 

3.  The veteran's tinnitus is not related to his period of 
active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for hearing loss and whether 
he is entitled to service connection for tinnitus.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  According to these 
provisions, VA must notify a claimant of the information and 
evidence needed to substantiate a claim and assist him in 
obtaining and fully developing all of the evidence relevant 
to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  

In this case, in letters dated January 2003 and March 2003, 
the RO notified the veteran of the change in the law and 
indicated that it was developing and would reconsider his 
claims pursuant thereto.  As explained in greater detail 
below, thereafter, the RO indeed undertook all notification 
and development action necessary to comply strictly with the 
VCAA and then reconsidered the veteran's claims pursuant 
thereto.  In light of this fact, the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

First, the RO notified the veteran of the information needed 
to substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in a rating 
decision dated August 2002, a letter notifying the veteran of 
that decision, and a statement of the case issued in April 
2003, VA informed the veteran of the reasons for which his 
claims had been denied, the evidence it had obtained and 
considered in support of those claims, and the evidence the 
veteran still needed to submit to substantiate those claims, 
including documentation corroborating that he suffered 
acoustic trauma in service while working on a flight line and 
medical opinions linking his hearing loss and tinnitus to 
that acoustic trauma.  As well, VA notified the veteran of 
all regulations pertinent to his claims, including those 
involving VA's duties to notify and assist, and provided him 
an opportunity to submit additional evidence and to present 
additional argument in support of his claims.  

In addition, in letters dated July 2001, November 2001, May 
2002, and January 2003, the RO informed the veteran that it 
had attempted to obtain his service medical and personnel 
records, but had learned that those records had been 
destroyed in a fire that occurred at the Records Management 
Center, a military records storage facility.  The RO asked 
the veteran to assist in reconstructing his service data by 
submitting copies of his service records, additional 
information regarding his service, and/or alternative types 
of evidence to support his assertion that he suffered 
acoustic trauma in service while working on a flight line and 
had hearing loss and tinnitus that related to that trauma.  
The RO indicated that it had already requested the veteran's 
treatment records from the VA Medical Centers in Northampton 
and Boston, and would obtain additional evidence in support 
of the veteran's claims provided he identified the source or 
sources of that evidence.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (holding that, where a veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony).  In this case, the 
RO satisfied this obligation.  As previously indicated, on 
multiple occasions, it notified the veteran of the importance 
of submitting alternative forms of evidence to support his 
claims.  The veteran acknowledged the RO's effort in this 
regard in a written statement received in May 2003.  Therein, 
the veteran indicated that, due to the fire that destroyed 
his service records, he was being forced to locate 
individuals with whom he served at Westover Air Force base in 
the 1950s so that those individuals could corroborate the 
veteran's claims.  The veteran concluded that, rather than 
making that effort, he wished to testify at a Board hearing. 

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claims.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO obtained and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including VA and private treatment records.  
In addition, the RO developed the medical evidence to the 
extent necessary to decide equitably the veteran's claims.  
Specifically, in October 2001, at the request of QTC 
services, the veteran underwent a hearing evaluation, during 
which an examiner addressed the disabilities at issue in this 
appeal. 

In sum, VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and endeavored to obtain and 
fully develop all other evidence necessary for the claims' 
equitable dispositions.  The Board may therefore proceed in 
adjudicating these claims on their merits.

II.  Analysis of Claims

The veteran seeks service connection for hearing loss and 
tinnitus claimed to be due to acoustic trauma suffered in 
service.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Service 
connection may be presumed if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and an 
organic disease of the nervous system, which includes 
sensorineural hearing loss, became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Post-service medical records, specifically, VA and private 
treatment records dated from 2000 to 2003 (some of which the 
veteran submitted directly to the undersigned in November 
2003 with a waiver of initial RO consideration), and an 
October 2001 QTC Medical Service audiological examination 
report, confirm that the veteran currently has bilateral 
hearing loss and tinnitus.  

In written statements submitted since June 2001 and during a 
hearing held before the undersigned in November 2003, the 
veteran asserted that these disabilities developed as a 
result of acoustic trauma suffered in service in 1953 or 
1954, when he was stationed at Westover Air Force Base.  This 
acoustic trauma allegedly occurred while the veteran was 
working in supply, which required the loading of freight cars 
approximately 100 yards from a runway.  The veteran indicated 
that, one day approximately eight or nine months after 
beginning work on the flight line, his ears began to bleed, 
pound and ring from exposure to the noise from the run-up of 
the aircraft.  The veteran initially asserted that he 
received no in-service treatment for this injury, but 
subsequently, during the hearing, he indicated that it 
necessitated a visit to the base hospital at Westover, where 
medical personnel gave the veteran salve.  Thereafter, 
service personnel allegedly took the veteran off the flight 
line and moved him to the kitchen.  The veteran explained 
that he then began having difficulty hearing people.  
Following discharge, he allegedly did not work in a noisy 
environment.  Rather, he maintained oil burners in homes.   

As previously indicated, there are no service medical or 
personnel records in the file to support the veteran's 
assertions of in-service acoustic trauma and resulting 
hearing loss and tinnitus.  The veteran's DD Form 214 (Report 
of Separation from the Armed Forces of the United States) 
also does not confirm the veteran's assertions by 
establishing work on, or near, a flight line.  Rather, it 
shows that the veteran had a military occupational specialty 
of cook.   

As previously indicated, the medical evidence of record that 
is dated after the veteran's discharge from service confirms 
the presence of bilateral hearing loss and tinnitus since 
2001.  According to the October 2001 QTC Medical Service 
audiological examination report, the veteran has bilateral, 
neurosensory hearing loss, a type of hearing loss that is 
consistent with progressive deterioration of hearing 
adversely affected by noise exposure, and intermittent, 
bilateral tinnitus.  According to an October 2003 notation in 
the veteran's VA treatment records, given the veteran's 
reported history of exposure to high frequency noises during 
service, it is highly possible that his deteriorating hearing 
may be related to his in-service exposure. 

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
In this case, the veteran has submitted medical evidence 
indicating that he has the type of hearing loss that is 
consistent with noise exposure and relating, albeit less than 
definitively, the hearing loss to noise exposure.  He has 
not, however, submitted evidence, lay or medical, 
corroborating his assertion of in-service noise exposure.  
The VA physician who related the veteran's hearing loss to 
noise exposure clearly did so based solely on the veteran's 
unsubstantiated reported history.  As such, that physician's 
opinion has no probative value to the Board.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  

The veteran also has not submitted evidence, other than his 
own assertions, establishing that sensorineural hearing loss 
manifested within a year of his discharge from service, or 
linking his tinnitus to his period of active service.  The 
veteran's assertions, alone, are considered incompetent 
evidence of a diagnosis or nexus between a current disability 
and service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

Based on these facts, the Board concludes that the veteran's 
hearing loss and tinnitus were not incurred in or aggravated 
by service and his hearing loss may not be presumed to have 
been so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of these claims.  Rather, as the 
preponderance of the evidence is against the claims, they 
must be denied. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



